Proceeding pursuant to article 78 of the CPLR to prohibit respondents from proceeding with trial of a certain criminal case pending in the Supreme Court, Queens County, under indictment No. 2171/71, as against Mark Holder, a defendant in said case, and also for a direction that trial proceed against petitioners, as defendants under the same indictment. The ease against Holder was previously severed. All the parties were representd on this proceeding by personal appearance of their respective counsel who were heard on the merits. Proceeding dismissed on the merits, without costs. No opinion. Rabin, P. J., Martuscello, Latham, Gulotta and Christ, JJ., concur.